DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 2/22/2021. Claims 21-40 has been examined and are pending.


                                        Response to Amendment
The amendment filed on 2/22/2021 cancelled no claim.  Claims 1-20 were previously cancelled.  No new claim is added. Claims 21-40 have been amended.  Therefore, claims 21-40 are pending and addressed below.                

Applicant’s amendments on claim 21, 30, and 39 filed on 2/22/2021 recite sufficient structure to withdraw claim interpretation under 35 U.S.C.112(f), set forth in the previous office action.  

Applicant’s amendments on claim 28, 37 filed on 2/22/2021 are sufficient to overcome the 112 2nd rejections, set forth in the previous office action.  Therefore, Examiner withdraws rejections under 35U.S.C.112.  




Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

Applicant argues that the amended claims are not abstract ideas, is a practical application, and are significant more, and as such is statutory.  There are no particular arguments.

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 21-40) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process” which have been identified/found by the courts as abstract 

Independent claim 21 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”

Claim 21, Steps 1-6 of 
receiving… from respective client devices accessing a resource, interaction data captured via a script included in the resource and configured to execute on the respective client devices; 
identifying….from the interaction data captured via the script, a first metric of a first content item slot on the resource based on a first number of times the first content item slot was viewed or interacted with, and a second metric of a second content item slot on the resource based on a second number of times the second content item slot was viewed or interacted with;


receiving….from a client device, a request to access the resource;
selecting….responsive to the request, a first content item for display in the first content item slot and a second content item for display in the second content item slot based on the priority of the first content item slot and the second content slot;
transmitting…to the client device responsive to the request, data to effect display of the first content item in the first content item slot and data to effect display of the second content item in the second content item slot.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or instructions) (e.g. “ selecting….a first content item for display in the first content item slot and a second content item for display in the second content item slot based on the priority of the first content item slot and the second content slot”).

In addition, claim 21 steps 1-6 mentioned above mentioned of above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive accessing resource, can observe/identify first/second metric from interaction data, can evaluate/determine a priority of the first/second content slot based 

Independent claim 21, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e., a processor, a client device).   Other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, just broadly, a processor executing programming instructions to receive data, request, identify data, determine priority based on interaction metric, couple data base to store data, sending/transmitting information/data over internet to display the information.    Thus, the processor/the server is not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
                      


Further, in claim 21, steps of “receiving data…”, “receiving a request…”, “transmitting data”, are considered insignificant extra solution activity because they merely receiving data/gathering data, and transmitting data/sending data/displaying data, thus is/are not significant more than the identified abstract idea.  

Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic processing components to perform all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component/device.   At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 21).

Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.     



The claimed invention is using existing conventional communication network/internet to receive or send/communicate data. Therefore, the computing elements themselves would be routine in any computer implementation in online environment, and do not constitute significantly more.  A computer “that receives and sends information over a network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)). Additionally, the claimed functions represent insignificant data-gathering steps and thus add nothing of practical significance to the abstract idea (see Ultramercial Inc. vs. Hulu LLC (Fed. Cir. 2014)).

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer 

Applicant’s Specification paras [0094] indicates “a general purpose processor perform the generic computing functions, such as reading/receiving/displaying/sending information”.  As can be seen, Applicant’s specification paras [0094] demonstrates the well-understood, routine, conventional nature of the information processing device.  In other word, in light of the description in the specification as mentioned above with respect to para [0094], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly added procedural limitation, ” identifying….from the interaction data captured via the script, a first metric of a first content item slot on the resource based on a first number of times the first content item slot was viewed or interacted with, and a second 

Dependent claim 22-29, is merely add further details of the abstract steps/elements recited in claims 21 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 22-29 is also non-statutory subject matter.

Independent claims 30 and 39:   Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 30 and product claim 39, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 21.  

The components (i.e., a processor, a memory, a client device, a computer-readable medium) described in independent claim 30 and 39 add nothing of substance to the underlying abstract idea.  They are merely recited steps of receiving data, identifying data, determining data, selecting data, transmitting data, as performing generic computer functions routinely used in computer applications.  Generic computer 

Dependent claim 31-38, and 40, is merely add further details of the abstract steps/elements recited in claims 30, and 39 respectively, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 31-38, and 40 is also non-statutory subject matter.

Looking at the elements as combination does not add anything more than the elements analyzed individually.   Therefore, claim 21-40 do not amount to significantly more than the abstract idea itself.  

The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations 

Therefore, the additional elements of the independent claims considered as an ordered combination do not add anything more than the elements analyzed individually. Therefore, when considered individually or as an ordered combination, the additional elements do not amount to significantly more than the judicial exception.     The dependent claims are part of, or a related, judicial exception and do not amount to anything that is significantly more than the abstract idea itself.  The limitations of the dependent claims do not cure the deficiencies of the independent claims and the additional elements of the dependent claims do not constitute significantly more. Therefore, the claim is not significant more under Alice analysis.

Viewed as a whole, the claim (21-40) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim is not patent eligible and is directed to non-statutory subject matter.  

Thus, the claimed invention does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter. Therefore the Examiner is not persuaded by Applicant's arguments on their merit.  The previously presented 101 rejections are maintained in this Office action.


Applicant's arguments with respect to the newly amended claims have been considered but are not persuasive, and are moot in view of the new ground of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 21, 30, 39 and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been addressed in the rejection below.  It is noted that Aggarwal reference is now introduced and cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to                   teachings to support the rejection moots Applicant's argument with respect to the claims 21, 30, 39. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   



With respect to dependent claims Applicant argues that claims 22-29, 31-38, and 40, dependent from independent claim 21, 30, and 39 respectively, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 21-40 are not allowable over the recited arts of record.

The applicant's arguments directed towards newly added amendments to the claims have been addressed in the Office Action below. This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over current allowed co-pending independent claims 1,  10, 16 of U.S. Application 14/021386 (now Patent 10,496.660).  Although the 

Allowed Claims in patent  Application 14/021386 (now Patent 10,496,660)
Current Application 16/699397 which is Continuation of patent Application 14/021386, (now Patent 10,496,660)
Claim 1 (method), corresponding to 

Claim  10  (system), corresponding to
and 
Claim  16  (product),  corresponding to     
Claim 21 (method),

Claim 30  (system),  
and
Claim  39 (product)


Therefore, as discussed above, the scope of claims 21, 30, 39 of the present application and allowed claims 1, 10, 16 respectively of U.S. Application No. 14/021386 (now Patent 10,496,660) are practically identical.

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 


                                       Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claimed invention (Claims 21-40) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process” which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not 
Independent claim 21 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”

Claim 21, Steps 1-6 of 
receiving… from respective client devices accessing a resource, interaction data captured via a script included in the resource and configured to execute on the respective client devices; 
identifying….from the interaction data captured via the script, a first metric of a first content item slot on the resource based on a first number of times the first content item slot was viewed or interacted with, and a second metric of a second content item slot on the resource based on a second number of times the second content item slot was viewed or interacted with;
determining….a priority of the first content item slot and the second content item slot based on the first metric and the second metric;  
receiving….from a client device, a request to access the resource;
selecting….responsive to the request, a first content item for display in the first content item slot and a second content item for display in the second content item slot based on the priority of the first content item slot and the second content slot;


fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or instructions) (e.g. “ selecting….a first content item for display in the first content item slot and a second content item for display in the second content item slot based on the priority of the first content item slot and the second content slot”).

In addition, claim 21 steps 1-6 mentioned above mentioned of above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive accessing resource, can observe/identify first/second metric from interaction data, can evaluate/determine a priority of the first/second content slot based on the first/second metric, can select content items to be placed in the content slot based on the order, can transmit data.                                    

Independent claim 21, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e., a processor, 
                      
Additionally, the additional element(s) in all of the steps is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) in step 1-6 using a generic device/computer/server component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Further, in claim 21, steps of “receiving data…”, “receiving a request…”, “transmitting data”, are considered insignificant extra solution activity because they merely receiving data/gathering data, and transmitting data/sending data/displaying data, thus is/are not significant more than the identified abstract idea.  

Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic processing components to perform all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component/device.   At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 21).

Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.     

Independent claim 21 (step 2B):  The additional element in claim 1 (e.g. a processor, a client device) is recited at an extremely high level of generality. The physical computing elements of the system by themselves do not add a meaningful limitation to the abstract idea because they are generic computer components, which utilize generic computer processes to complete their functions and they would be routine in any computing system implementation in online environment (see Specification, [0092, 0094]).       

The claimed invention is using existing conventional communication network/internet to receive or send/communicate data. Therefore, the computing elements themselves would be routine in any computer implementation in online environment, and do not constitute significantly more.  A computer “that receives and sends information over a network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)). Additionally, the claimed functions represent insignificant data-gathering steps and thus add nothing of practical significance to the abstract idea (see Ultramercial Inc. vs. Hulu LLC (Fed. Cir. 2014)).

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that 

Applicant’s Specification paras [0094] indicates “a general purpose processor perform the generic computing functions, such as reading/receiving/displaying/sending information”.  As can be seen, Applicant’s specification paras [0094] demonstrates the well-understood, routine, conventional nature of the information processing device.  In other word, in light of the description in the specification as mentioned above with respect to para [0094], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly added procedural limitation, ” identifying….from the interaction data captured via the script, a first metric of a first content item slot on the resource based on a first number of times the first content item slot was viewed or interacted with, and a second metric of a second content item slot on the resource based on a second number of times the second content item slot was viewed or interacted with”, are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not 

Dependent claim 22-29, is merely add further details of the abstract steps/elements recited in claims 21 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 22-29 is also non-statutory subject matter.


Independent claims 30 and 39:   Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 30 and product claim 39, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 21.  
The components (i.e., a processor, a memory, a client device, a computer-readable medium) described in independent claim 30 and 39 add nothing of substance to the underlying abstract idea.  They are merely recited steps of receiving data, identifying data, determining data, selecting data, transmitting data, as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components does not impose any meaningful limit on the computer implementation of the abstract idea.  As 

Dependent claim 31-38, and 40, is merely add further details of the abstract steps/elements recited in claims 30, and 39 respectively, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 31-38, and 40 is also non-statutory subject matter.

Looking at the elements as combination does not add anything more than the elements analyzed individually.   Therefore, claim 21-40 do not amount to significantly more than the abstract idea itself.  
The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.

Therefore, the additional elements of the independent claims considered as an ordered combination do not add anything more than the elements analyzed individually. Therefore, when considered individually or as an ordered combination, the additional 

Viewed as a whole, the claim (21-40) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim is not patent eligible and is directed to non-statutory subject matter.  



                                          Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-27, 30-36, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Regan et al. (hereinafter, Regan, US 2013/0019202), in view of Aggarwal et al. (hereinafter, Aggarwal, US 2009/0248513).

As per claim 21, 30, 39, Regan discloses a method, a system, a computer readable storage device of serving content items in content item slots comprising: 
one or more processing modules ([0192]); 
one or more storage devices storing instructions ([0192]); 
receiving, by the one or more processors, from a client device, a request to access the resource ([0046, Upon determining the type of information the user seeks, a representation of the query may be submitted to multiple search engines that are selected because they are known to provide access to information of that type,   0047, As a simple example, given a user's query "Tom Brady," embodiments of the invention may determine (e.g., based on the content of the query, the user's previous search and/or browsing history, etc.) that the user likely seeks information relating to sports.  As such, embodiments of the invention may cause a 
selecting, by the one or more processors, responsive to the request, a first content item for display in the first content item slot and a second content item for display in the second content item slot based on the priority of the first content item slot and the second content item slot ([0046, This determination may, for example, be based on the content of the user's query, the location of the user when the search query was received, the user's browsing and/or query history, the browsing and/or query history of other users, any combination of the foregoing, and/or other information, 0167, the user-specified query "Legal Seafood Boston Mass." is associated with the "restaurants" and "location" information categories, so that a map application is assigned to slot 1030A, (read on  “priority of the first content item slot and the second content item slot”]); and 
transmitting, by the one or more processors, to a client device responsive to the request, data to effect display of the first content item in the first content item slot and data to effect display of the second content item in the second content item slot (Fig. 10A, [0167, 0170]).

However, Regan does not explicitly disclose, 
receiving, by one or more processors, from respective client devices accessing a resource, interaction data captured via a script included in the resource and configured to execute on the respective client devices;  
identifying, by the one or more processors, from the interaction data captured via the script, a first metric of a first content item slot on the resource based on a first number of times the first content item slot was viewed or interacted with, and a second metric of a second content item slot on the resource based on a second number of times the second content item slot was viewed or interacted with;
determining, by one or more processors, a priority of the first content item slot and the second content item slot based on  the first metric and the second metric; 
Aggarwal teaches ([0016, The page content can include advertisements provided by the advertisement management system 104, or can include executable instructions, e.g., JavaScript.TM., that can be executed at the user device 108a to request advertisements from the advertisement management system 104, 0018, The publisher 106 can transmit information about the advertisements back to the advertisement management system 104, including information describing how, when, and/or where the advertisements are to be rendered (e.g., in HTML or JavaScript.TM.), 0043, In some implementations, advertisement allocation can be performed based on a performance metric.  For example, advertisements can be allocated to maximize total revenue, value, or profit.  In some implementations, advertisements can be allocated to maximize a cumulative performance of the advertisements on the page.  For example, the cumulative performance can be a combined click-through rate for the advertisements on the page, the number of advertisements viewed, or a cumulative value to the advertisers (e.g., total page value), 0045, Determining the advertisements to be presented and the order of the presentation on a web page to maximize the cumulative value to the advertisers can depend on the number of advertising slots that are available on the web page and the number of 
determining the performance variance of advertisements that are a result of the advertisement slot occupied can be used to determine the order in which advertisement slots on a page are viewed, 0032, For example, the model can define advertisement slot 202 as being viewed first, followed by the advertisement slot 204 being viewed next, and advertisement slot 206 being viewed last. The performance of an advertisement presented in advertisement slot 204 depends partially on whether a user continues viewing advertisements after viewing the advertisement in the advertisement slot 202.  Thus, the probability that an advertisement presented in the advertisement slot 204 will be clicked is partially dependent on the probability that a user continues to view advertisements after viewing the advertisement in the advertisement slot 202, 0036, 0036, For example, to determine a continuation probability P[CP] 203 of an advertisement shown in the advertisement slot 202, e.g., advertisement 203A, the observed performance of advertisements when presented in an advertisement slot 204 are compared to their known performance measures (e.g., click-through-rate), 0040,  The observations are based, in part, on the model that defines user interactions (e.g., viewing 
Aggarwal further teaches ([0050] Continuing with the example above, suppose that advertisements A, B, and C are from advertisers A, B, and C respectively, and that advertisements A, B, and C are associated with continuation probabilities of 0.75, 0.2, and 0.8, respectively.  The resulting adjusted impression values for advertisements A, B, and C are 4, 2.5, and 4.25, respectively, 0051, In some implementations, the ordering module 134 can assign the advertisements to presentation positions (e.g., advertisement slots) in descending order of adjusted impression value to maximize the cumulative value of the advertisers.  For example, continuing the above example, advertisements C, A, and B can be respectively assigned to the first, second, and third viewed advertisement slots according to the model, 0052, Other measurements or factors can be used to assign advertisements to presentation positions, e.g., click-through-rate, total clicks, quality scores, etc]).
            
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate metric/performance data and ad slot allocation based on performance data, as disclosed by Aggarwal, into the teachings of Regan. One would be motivated to do so to allow targeted content to be inserted into the content display according to its relevancy, importance, and ranking.



As per claim 23, 32, Regan further, wherein the interaction data comprises data indicative of whether the second content item slot was viewed ([0187, the monitored user actions may include, for example, which search engines' search results the user viewed and what web pages and/or content the user accessed, Fig. 10A, item 1007A, 1005A, [0167, the user-specified query "Legal Seafood Boston Mass." is associated with the "restaurants" and "location" information categories, so that a map application is assigned to slot 1030A, 0170, a user selects a search engine or native action to cause its results to be displayed in area 1005A by providing input to (e.g., tapping if a client device includes a touch display, and/or providing any other suitable form of input) a corresponding icon shown in a carousel slot.  In this respect, example display 1000A includes indicator 1007A to indicate the slot in the carousel 1001A selected for display.  In the example shown, the indicator 1007A indicates that results generated by the map application identified by the icon in slot 1030A are displayed in area 1005A, 0183, sponsored content may be driven by the content of a user's query.  For example, if a user's query indicates that he/she seeks information on a particular restaurant of a particular category of restaurant, then another restaurant in that category may pay to have one of the slots in the carousel show information on its location(s), reviews, coupons or other promotional offer]).

As per claim 24, 33, 40, Regan further, wherein the interaction data comprises data indicative of a direction of scrolling ([0172, For example, the slot may be one which is displayed upon the search results initially being presented so that the user need take no action (e.g., scrolling the carousel) to view them, one which is justified with respect to the display (e.g., centered, left-justified, right-justified), 0174, user may be provided with the capability to scroll up and down the list of search results and/or adjust the zoom level at which results are displayed so as to adjust which portion of the search results are displayed in area 1005]).

As per claim 25, 34, 40, Regan further discloses, wherein the interaction data comprises data indicative of a viewable area of the resource ([0188, determine which search engines to query in response to subsequent user queries, determine how search engine results are to be presented (e.g., determine which carousel slot is the default slot and/or in what order the search engines are to be positioned in the carousel slots), and/or to facilitate various other aspects of querying search engines, displaying search engine results and/or launching native behaviors, 0170, a user selects a search engine or native action to cause its results to be displayed in area 1005A by providing input to (e.g., tapping if a client device includes a touch display, and/or providing any other suitable form of input) a corresponding icon shown in a carousel slot.  In this respect, example display 1000A includes indicator 1007A to indicate the slot in the carousel 1001A selected for display.  

As per claim 26, 35, Regan further discloses, further comprising:
receiving, at the one or more processors, client data associated with the client device, wherein the priority of the first content item slot and the second content item slot is further based on the client data associated with the client device ([0102, For example, a user submitting the query "Fargo" may intend to look for information relating to the city in North Dakota, but other semantic meanings are also possible (e.g., the user may seek information on the film).  Thus, some embodiments of the invention enable a user-specified query to be associated with multiple information categories.  For example, the word "Fargo" in the user-specified query may cause the query be associated with one information category relating to geographic locations and another relating to movies, 0113, For example, the user's location, search history, browsing history, and/or other information may be analyzed to determine a probability that the user intended each potential meaning, using any of numerous techniques.  Using the "Fargo" example query given above to illustrate, if the user has recently searched for information on other films and is not currently located in North Dakota, then it may be determined that it is more probable that the user intended to search for information on the film Fargo, and less probable that the user intended to search for information on the city, 0167, the user-specified query "Legal Seafood Boston Mass." is associated with the "restaurants" and "location" information categories, so that a map application is assigned to slot 1030A, 

As per claim 27, 36, Regan further discloses, further comprising:
storing, by the one or more processors, the priority and a referral query, wherein the priority is associated with the referral query ([0117, In other embodiments, the input may be supplied once by the user and stored, and each time a user-specified query is received the information may be accessed to determine whether there are previously-specified search engines to which the query is to be submitted, 0047, As a simple example, given a user's query "Tom Brady," embodiments of the invention may determine (e.g., based on the content of the query, the user's previous search and/or browsing history, etc.) that the user likely seeks information relating to sports.  As such, embodiments of the invention may cause a representation of the user's query to be submitted to one or more search 

As per claim 29, 38, Regan further discloses, further comprising:
wherein the script is a first script ([0156, For example, some search engines may provide results as a hypertext markup language (HTML) web page including a list of hyperlinks to the content and/or web pages identified as relevant to the search query.  Other search engines may provide results in a format (e.g., JavaScript notation) which allows native controls on the device to be used to process the results for display]), and the method further comprising:
generating, by the one or more processors, a second script, wherein the second script causes the client device to modify the priority based on a direction of scrolling received from an input device of the client device, wherein the transmitting further comprises transmitting the second script with the data to effect display of the first content item in the first content item slot and data to effect display of the second content item in the second content item slot ([0149, For example, an API made available by a search engine may respond to a search query with results formatted in JavaScript, which native controls on a client device may be configured to process to render a user display 0052, The user may select a particular slot to view results generated by the corresponding search engine.  Using the example above to illustrate, the slots corresponding to search engines provided by sports-related websites may be displayed most prominently by, for example, placing the corresponding slots in the center of the carousel, toward the left, or in any other .               

Claims 28, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Regan et al. (hereinafter, Regan, US 2013/0019202), in view of Aggarwal et al. (hereinafter, Aggarwal, US 2009/0248513), further in view of Konig et al. (hereinafter, Konig, US 2012/0158705).

As per claim 28, 37, Regan further discloses, however, Regan and Aggarwal does not explicitly disclose wherein selecting the first content item and the second content item further comprises: 
determining, by the one or more processors, a first rank of the first content item and a second rank of the second content item; and 
selecting, by the one or more processors, the first content item for display in the first content item slot and the second content item for display in the second content item slot based on the priority and the ranking of the first content item and the second content item.
Konig teaches ranking a plurality of advertisements based on a distance that advertised entities associated with the plurality of advertisements are located relative to the location associated with the query (Fig. 4, [0039, The ranking moves results higher in the list that are more likely to be liked by the user.  For example, if other users have rated a local entity highly, then that entity will probably be liked by the current user and the system ranks a result associated with the entity higher. The system attempts to place results near the top of the list that the user would prefer if the user had time to exhaustively review the list.  Searches today often produce many thousands of results such that users only access the first 10-20 results, so ranking 
                    
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate ranking of content items and distance measurement between query location and the content placement, as disclosed by Konig, into the teachings of Regan and Aggarwal. One would be motivated to do so to allow targeted content to be inserted into the content display according to its relevancy, importance, and ranking.


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ives (US 2007/0067267, Fig. 4, [0013, 0087, 0049]), 
Feldman et al. (US 2010/0049644, [0032], Google),
Anderson et al. (US 2004/0093327, spot),
Ghosh et al. (US 2011/0035276),
Ioffe et al. (US 2011/0258037),
Collins, Robert J et al. (US 2007/0027760, US 2007/0027756, 2007/0256095),
Collins, Alexander et al. (US Patent 9213749, 9805102, Google),
Collins-Rector et al. (US Patent  6188398),
Wang et al. (US 2010/0042496, Advertising Inventory),
Paunikar et al. (US 2012/0123856).


                                                       Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/SUN M LI/Primary Examiner, Art Unit 3681